Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for the want of a properly presented substantial federal question. (1) *614Godchaux Co. v. Estopinal, 251 U. S. 179; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Herndon v. Georgia, 295 U. S. 441, 443. (2) Knights of Pythias v. Meyer, 265 U. S. 30, 32; Leffingwell v. Warren, 2 Black 599, 603; Great Northern Ry. Co. v. Sunburst Oil & Refining Co., 287 U. S. 358, 362.
Mr. Charles Rosen for appellant.
Messrs. F. A. Blanche and E. Leland Richardson for ap-pellee.